Examiner’s Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Ronal Lambert, (Reg. No. 66,318), on 3/22/22.
The application has been amended as follow:
In the claims:
Claim(s) 1, 12 & 20 are amended as following:
(Currently Amended) A certifying node for certifying one or more incrementally trained machine learning (ML) models that are generated by one or more edge devices, by evaluating quality of the one or more incrementally trained ML models, wherein the certifying node is configured to be communicatively connected with the one or more edge devices in a peer to peer network, wherein the certifying node comprises: 
a processor; and 
a memory that stores a set of instructions, which when executed by the processor, performs a method comprising: 
generating a predictive outcome value for a test data set by executing a candidate ML model against the test data set available to the certifying node, wherein the candidate ML model is received from a first edge device of the one or more edge devices in the peer to peer network, after the first edge device is registered with the certifying node, wherein the first edge device generates the candidate ML model, wherein the candidate ML model is an incrementally trained ML model at the first edge device; 
determining a measure of quality of the candidate ML model by matching the predictive outcome value of the candidate ML model with an actual outcome value of the test data set; 
verifying that each training data updated, by the first edge device, to the candidate ML model is layered over  a last certified ML model based on encrypted data, wherein the encrypted data specifies a base model version from which the candidate ML model is derived, wherein the last certified ML model constitutes the base model version,  wherein the last certified ML model comprises learnings based on data previously seen by other edge devices in the peer to peer network; and Page 2 of 31Attorney Docket Number: MY573003USNP Application Number: 16/953132 
certifying, after verification of the updated training data, the candidate ML model if the measure of quality of the candidate ML model is below a threshold error value by comparing the measure of quality of the candidate ML model against the threshold error value, for use in real time incremental training or for use in real-time decision making by the one or more edge devices in the peer to peer network;
wherein the certifying node is further configured to receive a registration request from the first edge device to register the first edge device to the certifying node and thereafter to provide an encrypted key to the first edge device to authenticate subsequent requests from the first edge device.
2-4. (Cancelled)
12. (Currently Amended) A processor implemented method of operating a certifying node for certifying one or more incrementally trained machine learning (ML) models that are generated by one or more edge devices, by evaluating quality of the one or more incrementally trained ML Page 4 of 31Attorney Docket Number: MY573003USNP Application Number: 16/953132 models, wherein the certifying node is configured to be communicatively connected with the one or more edge devices of a peer to peer network, wherein the processor implemented method comprises configuring the certifying node to: 
generate a predictive outcome value for a test data set by executing a candidate ML model against the test data set available to the certifying node, wherein the candidate ML model is received from a first edge device of the one or more edge devices in the peer to peer network, after the first edge device is registered with the certifying node, wherein the first edge device generates the candidate ML model, wherein the candidate ML model is an incrementally trained ML model at the first edge device; 
determine a measure of quality of the candidate ML model by matching the predictive outcome value of the candidate ML model with an actual outcome value of the test data set; 
verify that each training data updated, by the first edge device, to the candidate ML model is layered over on top of a last certified ML model based on encrypted data, wherein the encrypted data specifies a base model version from which the candidate ML model is derived, wherein the last certified ML model constitutes as the base model version, wherein the last certified ML model comprises learnings based on data previously seen by other edge devices in the peer to peer network; and 
certify, after verification of the updated training data, the candidate ML model if the measure of quality of the candidate ML model is below a threshold error value by comparing the measure of quality of the candidate ML model against the threshold error value, for use in real time incremental training or for use in real-time decision making by the one or more edge devices in the peer to peer network;
wherein the certifying node is further configured to receive a registration request from the first edge device to register the first edge device to the certifying node and thereafter to provide an encrypted key to the first edge device to authenticate subsequent requests from the first edge device.  
13. (Cancelled)
20. (Currently Amended) A computer program product comprising a non-transitory computer- readable storage medium having computer-readable instructions stored thereon, computer- readable instructions being executable by a computerized device comprising processing hardware to execute a method of operating a certifying node for certifying one or more incrementally trained machine learning (ML) models that are generated by one or more edge devices, by evaluating quality of the one or more incrementally trained ML models, wherein the certifying node is configured to be communicatively connected with the one or more edge devices of a peer to peer network, wherein the method comprises configuring the certifying node to: 
generate a predictive outcome value for a test data set by executing a candidate ML model against the test data set available to the certifying node, wherein the candidate ML model is received from a first edge device of the one or more edge devices in the peer to peer network, after the first edge device is registered with the certifying node, wherein the first edge device generates the candidate ML model, wherein the candidate ML model is an incrementally trained ML model at the first edge device; 
determine a measure of quality of the candidate ML model by matching the predictive outcome value of the candidate ML model with an actual outcome value of the test data set; 
verify that each training data updated, by the first edge device, to the candidate ML model is layered over on top of a last certified ML model based on encrypted data, wherein the encrypted Page 7 of 31Attorney Docket Number: MY573003USNP Application Number: 16/953132 data specifies a base model version from which the candidate ML model is derived, wherein the last certified ML model constitutes the base model version, wherein the last certified ML model comprises learnings based on data previously seen by other edge devices in the peer to peer network; and 
certify, after verification of the updated training data, the candidate ML model if the measure of quality of the candidate ML model is below a threshold error value by comparing the measure of quality of the candidate ML model against the threshold error value, for use in real time incremental training or for use in real-time decision making by the one or more edge devices in the peer to peer network;
wherein the certifying node is further configured to receive a registration request from the first edge device to register the first edge device to the certifying node and thereafter to provide an encrypted key to the first edge device to authenticate subsequent requests from the first edge device.

REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1, 5-12, 14-20 is/are allowed.
Claim(s) 2-4 & 13 is/are canceled.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 2/6/22, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 1, 12 & 20.
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “generating a predictive outcome value for a test data set by executing a candidate ML model against the test data set, wherein the candidate ML model is received from a first edge device in the peer to peer network, after the first edge device is registered with the certifying node, wherein the first edge device generates the candidate ML model, wherein the candidate ML model is an incrementally trained ML model; determining a measure of quality of the candidate ML model by matching the predictive outcome value of the candidate ML model with an actual outcome value of the test data set; verifying that each training data updated, by the first edge device, to the candidate ML model is layered over  a last certified ML model based on encrypted data, wherein the encrypted data specifies a base model version from which the candidate ML model is derived, wherein the last certified ML model constitutes the base model version,  wherein the last certified ML model comprises learnings based on data previously seen by other edge devices in the peer to peer network; and certifying, after verification of the updated training data, the candidate ML model if the measure of quality of the candidate ML model is below a threshold error value by comparing the measure of quality of the candidate ML model against the threshold error value, for use in real time incremental training or for use in real-time decision making by the one or more edge devices in the peer to peer network; wherein the certifying node is to receive a registration request from the first edge device to register the first edge device to the certifying node and thereafter to provide an encrypted key to the first edge device to authenticate subsequent requests from the first edge device” as set forth in independent claim(s) 1, 12 & 20 and in light of applicant’s argument(s) filed 2/6/22.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449